Citation Nr: 1722008	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-19 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980 and October 1985 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The rating decision denied service connection for hip pain.  

In October 2016, the Board granted service connection for a left hip disability.  The Board remanded the issue of service connection for a right hip disability, to include as secondary to service-connected disability, for additional development.  

This matter also comes before the Board on appeal of a March 2016 rating decision that denied service connection for degenerative disc disease with IVDS.  In this regard, the Board's October 2016 remand noted that the Veteran had filed a notice of disagreement (NOD) with a March 2016 denial of service connection for a low back disability.  The Board noted that while the RO had not yet issued a statement of the case (SOC), an April 2016 letter from the RO had acknowledged receipt of the NOD and indicated that an SOC would be forthcoming.  The Board stated that, accordingly, it would not address this issue.  

However, a current review of the record reveals that VA has still not yet issued the Veteran an SOC for the low back claim, and does not appear to be actively developing this issue.  As the Veteran has entered an NOD, and has not otherwise withdrawn the issue in writing, the Board is required to remand the claim for service connection for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran has not been provided an SOC for the claim for service connection for a low back disability.  Thus, the Board is required to remand the claim to correct this procedural deficiency.  Manlincon, supra.

The Board's October 2016 remand observed that the reports of VA hip examinations in May 2014 and December 2014 failed to address whether the Veteran had a current right hip disability and, if so, whether it was related to service or a service-connected disability.  The Board remanded the issue for a new VA examination and opinion that addressed the right hip.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

A December 2016 VA Disability Benefits Questionnaire (DBQ) and DBQ Medical Opinion were cancelled as the Veteran refused the examination.  A December 2016 C&P examination note provides that the Veteran was contacted to get him scheduled for his C&P appointment.  The Veteran stated that he wanted to cancel the request at this time as he had no medical documentation to support his claim.  

In a January 2017 statement, the Veteran related that he had canceled his appointment for a C&P examination of the right hip because he had no previous documentation for treatment.  He wrote that "[t]herefore, I withdraw my previous claim for the right hip."  However, in the next sentence, the Veteran requested that VA "PLease (sic) decide my appeal based on evidence previously provided...." 

In March 2017 correspondence, the Veteran stated that after speaking with a VA representative in Washington, DC, he was convinced he needed to pursue his claim for service connection for a right hip disability.  He stated that he would like to have another C&P examination scheduled.  

The Board finds that it thus appears that the Veteran did not intend to withdraw his claim for service connection for a right hip disability, but merely intended to decline a VA examination.  In light of the Veteran's explanation for declining the examination, the Board finds that he failed to report with good cause.  38 C.F.R. § 3.655 (2016).  The Board finds that the Veteran should be scheduled for another VA examination of the right hip.  

In this regard, the record contains the report of a May 2017 DBQ of the Veteran's thighs.  However, the DBQ focuses on the Veteran's left hip.  It does not address whether the Veteran has a right hip disability, and, if so, whether it was related to service or a service-connected disability.

The Board's October 2016 remand also observed that an October 2015 VA treatment record indicates that the Veteran received private orthopedic treatment for his hip disabilities.  On remand, the Veteran was to be invited to submit a release of information for those and any other relevant private treatment records.  The action paragraph stated that the Board was particularly interested in the private orthopedic records referenced in the October 2015 VA treatment record.  

However, November 2016 correspondence from VA to the Veteran requesting that he submit treatment records, or authorization for VA to obtain treatment records, did not specify that VA was interested in records from the private medical providers of hip treatment that the Veteran referred to during October 2015 VA treatment.  

Moreover, VA has made no attempts to obtain records of private treatment identified by the Veteran in a VA Form 21-4142a that he submitted in November 2016. 

Thus, the development requested by the Board's October 2016 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with an SOC regarding the claim for entitlement to service connection for a low back disability.  The SOC should address all aspects of the claim and compliance with VA's duty to notify and assist.  Provide the Veteran the appropriate amount of time in which to submit a substantive appeal.  If the Veteran perfects an appeal of the issue, the appeal should be returned to the Board, if otherwise in order.

2.  Contact the Veteran and ask him to provide a signed release of information for any outstanding treatment records relating to his right hip.  Specifically request that the Veteran include the private orthopedic records referenced in the October 2015 VA treatment record.

If the Veteran returns a completed release of information, the AOJ should obtain these records and associate them with the record.

3.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the nature and etiology of his claimed right hip disorder.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.

The examiner must identify all current right hip diagnoses.  The examiner should then state whether it is at least as likely as not (a 50 percent probability or greater) that each of these diagnoses had their initial onset in service or were otherwise caused or aggravated by his active service or a service-connected disability.  The examiner should specifically address the evidence showing that the Veteran has altered gait due to his service-connected right knee and left hip disabilities.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's right hip claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

